Citation Nr: 0019281	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to apportionment of the veteran's VA benefits on 
behalf of his spouse.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1960.  

This appeal arises from a September 1994 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the appellant's request for 
an apportionment of the veteran's VA benefits.  

The RO in a December 1990 rating action found the veteran 
incompetent.  His spouse, the appellant, was recognized by VA 
as his spouse payee in January 1991.  In February 1994 a 
fiduciary (hereinafter the fiduciary) was appointed by VA as 
successor payee for the veteran.  An October 1994 order of 
the District Court, Seventh Judicial Circuit, County of 
Natrona, State of Wyoming decreed that M.C.F. (hereinafter 
the fiduciary) was appointed as the guardian of the estate of 
the veteran.  

The fiduciary has been notified of the appellant's claim and 
has received notice of on behalf of the veteran.  She has 
responded on behalf of the veteran.  

In July 1997 the Board of Veterans' Appeals (Board) remanded 
the claim to the RO in order to obtain complete financial 
information from the veteran and his spouse.  The development 
ordered has been completed to the extend possible.  The claim 
has been returned to the Board for appellant consideration.  


FINDING OF FACT

The veteran's fiduciary is disbursing $1200 a month plus a 
Christmas allowance to the appellant.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA benefits 
for his spouse have not been met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  All or any part of 
compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his or her 
spouse, or if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(1999).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given such factors as:  
amount of VA benefits, payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.  

Factual Background.  The veteran has been service-connected 
for schizophrenia since December 1968.  In December 1990 the 
RO granted a 100 percent rating for schizophrenia and found 
the veteran to be incompetent to handle his own affairs.  The 
veteran's spouse was appointed as the veteran's payee.  The 
RO appointed a fiduciary for the veteran in February 1994.

A letter was sent to the appellant from the RO in June 1994 
informing her that she should send any bills to the fiduciary 
to be paid.  

The appellant, who is the veteran's spouse, filed a claim for 
an apportionment of the veteran's VA benefits in June 1994.  
The appellant wrote that she was totally dependent on the 
veteran's income for her livelihood.  

The appellant appeared at a hearing at the RO before a 
Hearing Officer in September 1995.  She said that it would 
take $2000 a month to pay all her bills and everything.  (T-
3).  

A December 1997 order of the District Court, Seventh Judicial 
Circuit, County of Natrona, State of Wyoming decreed that the 
fiduciary was to disburse $1200 a month to the appellant.  

A VA field examination was conducted in January 1998.  The 
following paragraph involves the disposal of the home which 
the veteran had deeded to the appellant.  It reads in part as 
follows:

I asked once again about Ken's former 
property on Elma.  He repeated that this 
property was his mothers and came down to 
him and through him was quitclaimed to 
(the appellant), his spouse.  The veteran 
knew that the property had been disposed 
of . . . .  He said that it was a 
contract for deed sale and that it had 
been sold to "Tim somebody."  

The VA field examiner visited the purchaser and obtained the 
following information.

He told me that he had indeed bought the 
house under a contract for deed and was 
spending about $300.00 a month in 
payments.  I learned for the first time 
that the property on Elma actually 
consisted of four lots.  

As an interesting aside he mentioned to 
me that his payments were not made to 
(the appellant) or (veteran), but were 
made directly to D.B. on Realty 
Executives in Casper.  From my previous 
field examinations I know that D.B. is 
the son of (the appellant) though not the 
veteran's son.  This appears to me to be 
another scheme to hide this money from 
the veteran and from the VA.  This has 
been a longstanding pattern by the 
veteran's spouse who has always been 
evasive and I feel dishonest.  

In March 1998 the appellant listed her monthly expenses as 
follows:

Rent 				$375.00
Car payment			 317.95
Gas				 136.00
Lights				   80.90
Phone				   50.00
Cable				   45.00
Groceries			  100.00
Household and Personal	  100.00
Gasoline	  		    50.00
Maintenance/Insurance	     55.00
Prescription Drugs		$150 to 300
Tithes and Donations	     60.00
Entertainment/Hobbies	     50.00

The total monthly expenses of the appellant vary between 
$1469.85 and $1619.85 based on her prescription drug bill.  

The appellant testified at a hearing before a Hearing Officer 
at the RO in April 1999.  She stated that she did not have 
any sources of income besides VA compensation.  She had never 
been employed.  (T-1).  She is enrolled in the ChampVA 
medical insurance program.  She is reimbursed in part for her 
medications.  (T-2).  It includes dental and vision.  She 
takes medications for heart problems, thyroid, fibromyalgia 
or arthritis and asthma.  She and the veteran live 
separately.  (T-2,3).  

In July 1999 the veteran's fiduciary responded that the 
following payments were made on behalf of the veteran's 
estranged spouse:

$1,200 per month, paid by the first of 
each month and a Christmas allowance in 
December ($200 to $300)

The veteran's income was as follows:

VA 				$2,179
SSD 				$1,082
Pacificcorp Retirement	 $40.21

The veteran's expenses were as follows:

Room and Board 		$450 a month
Spending money		$400 a month
Auto Insurance 		$186.60 annually
Medical expenses 		$260.43 (as of the 
current)

The veteran's property included a car valued at $500 dollars.  
He did not own any stocks, bonds or real estate.  He had 
$7,245.87 in his checking account and $17,747.48 in his 
savings account.  His fiduciary noted that the veteran had 
been living with his mother to whom he was paying room and 
board.  His mother had passed away and his brothers were 
selling the house.  The veteran was going to have to move.  


Analysis.  VA regulations provide that apportionments may be 
made if the veteran is not residing with his spouse and the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  In this 
case the evidence is uncontroverted that the appellant has 
been receiving $1200 a month from the veteran's VA benefits 
through his fiduciary.  The veteran's VA benefits per month 
amount to $2, 179.  In essence the appellant is already 
receiving more than half of the veteran's VA benefits.  

VA regulations provide that ordinarily apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on the veteran.  38 C.F.R. § 3.451.  In this 
case the appellant is already receiving more than half of the 
veteran's VA benefits.  The appellant has asserted that the 
amount she is receiving is not half of the veteran's total 
income which also includes Social Security benefits and 
retirement benefits.  VA does not have jurisdiction over the 
disbursement of funds from other government agencies or 
private firms.  The only money's which may be apportioned by 
VA are VA benefits.  

The Board concludes that given the facts in this case the 
fiduciary has reasonably discharged the responsibilities of 
the veteran for the support of his spouse.  Accordingly, an 
apportionment may not be made.  38 C.F.R. § 3.450.  


ORDER

An apportionment of the veteran's VA benefits on behalf of 
his spouse is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

